Case 1:21-cr-00128-JGK Document 18 Filed 07/20/21 Page 1of1
Case 1:21-cr-00128-JGK Document 17 Filed 07/19/21 Page 1 of1

Wiliam J. Harrington Goodwin Procier ip

G © oO DVI NI +1212 459 7140 The New York Times Building
Witaringion@ goodwinlaw.cam 620 Eighth Avenue

New York. NY 10018

 

goodwintaw.com
+4 2142 813 8800

July 17, 2021 APPLICATION GRANTED

SO ORDERED

of ce ge - . oo,
The Honorable John G. Koelt! Ve (o[( an

United States District Judge rt
Southern District of New York ji (y/o John G. Koeiltl, US.D.J.

 

500 Pearl Street
New York, NY 10007

Re: United States v. Anthony Hamilton, 21 Cr. 128 (JGK)

Dear Judge Koelti:

| represent Anthony Hamilton in the above referenced matter. | write to request that the Court
modify Mr. Hamilton's bail terms to include stand-alone GPS monitoring, instead of his current GPS-
enforced 10:00pm curfew, so that he may take a new job working overnight. AUSA Thomas Burnett has
told me that the Government does not object to this modification of Mr. Hamilton’s bail terms.

By way of background, Mr. Hamilton’s terms of release were set on January 12, 2021 by
Magistrate Judge Ona T, Wang. Of particular relevance to this request, Mr. Hamilton’s release terms
imposed a curfew, but directed that it be consistent with Mr. Hamilton's continued employment. Pretrial
Services Officer Bernisa Mejia has informed me that Mr. Hamilton recently secured employment at a
shelter which requires him to work overnight shifts in the Bronx, NY, and that Mr. Hamilton will therefore
need modified release terms in order to take this job.

Respectfully submitted,

fs/ William J. Harrington

 

William J. Harrington

 

USDS SDNY
Cc: | AUSA Thomas Bumett DOCUMENT
Pretrial Services Officer Bernisa Mejia ELECTRONICALLY FILED

 

 

DATE FILED: _7/2°

 

 

 

 

 
